Citation Nr: 1119241	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2008, for assignment of a 100 percent (total) rating for Wolff-Parkinson-White (WPW) syndrome.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 15, 2008.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were previously presented to the Board in May 2010, at which time they were remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 15, 2008, private medical examination established that the Veteran's WPW syndrome with congestive heart failure resulted in dyspnea, fatigue, angina, dizziness, and syncope sufficient to warrant a 100 percent (total) rating.  

2.  Prior to December 15, 2008, the Veteran had been award service connection for WPW syndrome, with a 30 percent rating, and no other disability, resulting in a combined rating of 30 percent.

3.  The evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disability prior to December 15, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 15, 2005, for a grant of a 100 percent (total) rating for WPW syndrome have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).  

2.  The criteria for entitlement to TDIU have not been met prior to December 15, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The Veteran seeks an effective date prior to December 15, 2008, for the award of a 100 percent (total) rating for his service-connected WPW syndrome.  Generally, the effective date of such an award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  VA is required to identify and act on informal claims for benefits.  38 C.F.R. § 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In determining whether there was an earlier claim, the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has elaborated that VA, "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, . . . VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-1373 (2004).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Once service connection has been established or denied on the basis that the claimed disability was noncompensable in degree, receipt of specified types of medical evidence, including VA examination reports, will be accepted as an informal claim for increased benefits, or an application to reopen.  38 C.F.R. § 3.157; see MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  For example, the date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of such a claim.  38 C.F.R. § 3.157(b).  

In the present case, within a November 21, 2008, decision, the Board denied entitlement to a rating in excess of 30 percent for his WPW syndrome.  The Veteran did not file a timely notice of appeal within 120 days with the Veterans Claims Court and the November 2008 Board decision is final as it pertains to a denial of a rating in excess of 30 percent for WPW syndrome.  See 38 U.S.C.A. § 7266(a).  

The Board notes that the Veteran filed a Motion to Vacate this decision in October 2009, beyond the 120 day period to appeal a notice of appeal with Court.  The Motion was subsequently denied by the Board in April 2011.  Because the Motion was filed outside of the 120 day period to file a notice of appeal with the Court, and was subsequently denied, this Motion and the Board's corresponding ruling do not affect the finality of the November 2008 Board denial.  See Harms v. Nicholson, 20 Vet. App. 238 (2006) aff'd, 489 F.3d 1377 (Fed. Cir. 2007).  

Additionally, the Board's April 2011 denial of the Motion is not itself appealable to the Court.  Id. at 241 (holding that the Court lacked jurisdiction to rule on a denial of a motion to vacate which was filed beyond 120 days after the underlying Board decision).  

In assigning an effective date of December 15, 2008, the RO relied on a private examination on that same date which determined the Veteran had dyspnea, fatigue, angina, dizziness, and syncope secondary to his WPW syndrome.  A copy of this December 2008 examination report was received by the RO in January 2009, and accepted as an informal claim.  

In support of his earlier effective date claim, the Veteran has pointed to numerous informal statements, as well as private and VA medical treatment records, dating back to 1981, and asserted these documents constitute informal claims for an increased rating for WPW syndrome.  Assuming arguendo that such submissions do constitute informal claims under 38 C.F.R. §§ 3.155 or 3.157, these claims are no longer pending, having been denied by the Board's November 2008 decision as to that issue.  

As already discussed in greater detail above, the November 2008 Board decision is final, and the increased rating granted by the RO in July 2009 arises from a new claim, to wit the informal claim received by the RO in January 2009.  The effective date sought by the Veteran for any subsequent claim to reopen the same issue may not be earlier than the date of that claim.  See Leonard v. Principi, 17 Vet. App. 447, 451 (2005), aff'd, 405 F.3d 1333 (Fed. Cir. 2005).  Thus, an effective date prior to the November 2008 Board decision may not be granted under the law.  

The Board must next consider the narrow question of whether a prior claim, formal or informal, was received for an increased rating for WPW syndrome between the November 21, 2008 Board decision, and the December 15, 2008 informal claim.  Review of the record does not indicate, and the Veteran does not allege that he filed a claim during this period.  Therefore, an effective date prior to December 15, 2008, for the award of a total rating for WPW syndrome is not warranted.  

In conclusion, pertinent law and regulations clearly state that the effective date for an award based on an original claim for VA benefits "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, an effective date prior to December 15, 2008, for the award of a total rating for WPW syndrome must be denied.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit of the doubt doctrine is not applicable and the appeal is denied.  

II.  TDIU

The Veteran also seeks a TDIU for the period prior to December 15, 2008.  Because he was awarded a schedular total rating effective that date, his TDIU claim is rendered moot thereafter.  See 38 C.F.R. § 4.16(a); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  

In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

Where a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where a veteran is found unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  See 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.

In this case, prior to December 15, 2008, the Veteran was awarded service-connection for a single disability, WPW syndrome, at 30 percent disabling.  For informational purposes, WPW syndrome is an abnormality in the electrical functioning of the heart which may cause rapid heart rates.  This abnormality affects the electrical signal between the atria and ventricles.  

In its November 2008 decision and remand, the Board remanded the TDIU claim in order to obtain a VA medical opinion to determine the effect that WPW syndrome had on the Veteran's ability to procure and maintain gainful employment.  He underwent a private examination on December 15, 2008, and later argued that he no longer needed a VA examination as long as there was a favorable private medical opinion on record.  Although he claims to have reported for his scheduled VA examination in June 2009, an examination did not take place.  

Nonetheless, based on the December 15, 2008, private medical examination and opinion, the RO granted the Veteran a 100 percent rating for his WPW syndrome effective the date of the examination, and continued to deny his TDIU claim, which was effectively rendered moot as of December 15, 2008.  

The Veteran initially raised the issue of entitlement to TDIU in June 2003, although he points to prior informal claims dating back to 1981.  As indicated above, prior to December 15, 2008, his only service-connected disability was WPW syndrome, with a 30 percent.  Thus, the percentage criteria for TDIU are not met.  See 38 C.F.R. § 4.16(a).

As the Veteran fails to meet the applicable percentage standards for the period prior to December 15, 2008, the Board must now consider whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Relevant factors include, but are not limited to, the nature of his service connected disabilities, employment history, education, and level of vocational attainment.  38 C.F.R. § 4.16(b).

According to the Veteran's statements and testimony, he was employed following active duty as a construction worker until the mid-1980s, at which point he quit work due to heart spasms and an accelerated heart beat.  Afterward, he was employed as a gaming room attendant where his duties consisted of sitting in a chair and monitoring the gaming room.  In a December 2003 letter, his employer indicated that his position was terminated after the gaming rooms were shut down.  This employment was described by the employer as not involving any "manual duties."

In his June 2003 claim for TDIU, he indicated that he had not been able to hold any gainful employment since 2000 due to his service-connected WPW syndrome.  A March 2003 private treatment record indicated that he had a third-grade education.  Although he could read, he could only write his name.  He was born in 1929, and is currently 81 years old.

Nevertheless, after a review of the entire record, the Board finds that the evidence does not show that the Veteran's service-connected disability precluded more than marginal employment prior to December 15, 2008.  While he was unemployed at the time, the evidence does not show that he was unemployable due to his service-connected disability alone.

Private and VA medical records for this period reveal treatment for his service-connected WPW syndrome and atrial fibrillation, as well as treatment for nonservice-connected myocardial infarction, obesity, hypertension, lumbar disc surgery, appendectomy, shoulder and knee arthritis, edema, diverticulosis, acne rosacea, dyslipidemia, vertigo, and a cerebral aneurysm.

At a December 2003 VA examination, the Veteran was unable to perform an exercise stress test because his "legs give way" due to bilateral knee and lower leg pain.  The examiner diagnosed him with atrial fibrillation more likely than not attributable to his service-connected WPW syndrome, but attributed his coronary artery disease and bouts of congestive heart failure to his hypertension, history of cigarette smoking, and obesity.  The examiner did not specifically opine as to the Veteran's employability.  

Similarly, at an August 2005 VA medical examination, the Veteran was again unable to perform for an adequate exercise tolerance test.  He was diagnosed with atrial fibrillation/WPW syndrome (currently controlled with medications), coronary artery disease, congestive heart failure, hypertension, and varicose veins.  The examiner did not specifically opine as to the Veteran's employability.

A June 2008 letter from a friend indicated that the Veteran used to spend half a day buying, selling, and trading at the local flea market, but could no longer do so due to bilateral leg pain.  A June 2008 letter from a former construction co-worker stated that he worked with the Veteran for approximately 10 years, and that the Veteran later worked a flea markets for many years before his health deteriorated.  A letter received in August 2008 from another former co-worker stated that the Veteran's "heart condition has gotten worse and he can hardly get around."  

In September 2008, the Veteran submitted an opinion letter from a registered nurse consultant who reviewed his medial history.  In the nurse's opinion, the medical history revealed a "domino effect" of cardiac conditions as a result of his service-connected WPW syndrome.  Specifically, she found that it was more likely than not that his WPW syndrome caused atrial fibrillation, which more likely than not caused congestive heart failure.  She also opined that a VA social worker's April 2008 recommendation to reside in an assisted living facility and obtain home health services demonstrated that he was unemployable due to physical limitations.  

The nurse did not, however, opine that the Veteran was unemployable due to the service-connected WPW syndrome alone.  As noted above, he has been diagnosed with multiple nonservice-connected medical disorders.  Moreover, a prior claim for heart disease, to include as secondary to WPW syndrome, had been previously denied.  

The first credible evidence of the Veteran's inability to secure or follow a substantially gainful occupation as a result of his single service-connected disability was the December 15, 2008, private physician letter, which explicitly indicated that, "[i]t is clear and evident that he is functionally disabled and incapable of any gainful employment as a [sequelae] of his service connected disability."  While he was unemployed prior to that date, the Board finds that the evidence does not show unemployability due to service-connected WPW syndrome until that date.

The Board has also considered the Veteran's statements regarding the impact his service-connected disability has had on his employability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the Veteran and his various friends and former co-workers are competent to state how the Veteran's symptoms affect his employability because this requires only personal knowledge as it comes to them through their senses.  See Layno, 6 Vet. App. at 470.  However, these parties are not competent to diagnose the service-connected and nonservice-connected disabilities relevant to this appeal, or render an opinion as to the impact his service-connected disability alone has on his employability.  

In conclusion, the Board finds that the preponderance of the evidence is against entitlement to TDIU prior to December 15, 2008.  The percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that the Veteran was unemployable due to his single service-connected disability alone prior to December 15, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the appeal is denied.  

III.  Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September, November, and December 2003 that fully addressed all notice elements and were sent prior to the initial April 2004 RO decision addressing the issue of entitlement to a TDIU.  These letters, and subsequent letters issued in December 2007, May 2008, and May 2010 informed him of what evidence was required to substantiate the claim on appeal and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in the December 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Regarding the Veteran's earlier effective date claim, this claim arises from his disagreement with the effective date assigned following the grant of an increased rating, a downstream issue following the grant of the initial benefit sought.  Courts have held that once the claimed benefit is granted, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant in such cases bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Such prejudice has not been demonstrated in the present case.  Therefore, no further notice is needed under VCAA.  

Thus, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development of his claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient and inpatient treatment records from the VA medical centers at which the Veteran has received care, as well as all private treatment records indicated by the Veteran.  Additionally, he was afforded VA medical examinations on several occasions, as noted above, to determine the degree of impairment resulting from his claimed disability.  

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims, and the Board has not been made aware of any additional medical records or other evidence pertinent to the Veteran's claims which has not yet been obtained.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  


ORDER

Entitlement to an effective date prior to December 15, 2008, for the award of a 100 percent rating for WPW syndrome is denied.  

Entitlement to a TDIU prior to December 15, 2008, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


